Title: To Alexander Hamilton from Henry M. Rutledge, 22 November 1799
From: Rutledge, Henry Middleton
To: Hamilton, Alexander


          
            Dear Sir,
            Charleston Novr. 22d. 1799
          
          Lieutt. Colonel Smith of the 5th. Regiment was attacked the day after his arrival in Charleston with a very  severe indisposition, from which he has not yet recover’d, which has prevented him from having had the honor to answer your various letters enclosed to him some time since under the cover of Major General Pinckney, & which, were not deliver’d untill a few days ago—Colonel Smith, has therefore requested me to give you some information respecting the Regiment, to the command of which he has been appointed, with which I do comply with great chearfulness, as it affords me the pleasure of writing to you—
          Having summon’d all of the officers of the 5th. Regiment resident in this State, to assemble at this place on the 15th of the month, he Col. Smith issued an order for them to proceed on the 20th. to the election of a Paymaster, agreably to your recommendation—Wm. Taylor, 1st. Lieutt in Capt. Thompson’s company was unanimously elected to fill that office. Of this I have given notice to the Paymaster General in a letter of this date, and I have no doubt, that Lieutt. Taylor, will forward to him in a few days, the Security required by Law. It is not however without a great share of disappointment, that the Officers of the 5th. find themselves, no further advanced, towards the object of their wishes, which is the completion of the Regiment—Coll. Smith order’d them to assemble here, from various parts  of the State, upon the information that I gave him, of my having in possession four Large packets, from the Paymaster Genl. directed to the Paymaster of the 5th. Regt. & which we had no doubt, containd money, for the Recruiting of the Regt. A Paymaster was appointed, as I have had the honor to state to you above, & the packets in question were open’d, but they were found to enclose only Forms of  Payrolls, Muster Rolls, &c—This does not hold out the prospect of speedily recruiting the Regiment, & the backwardness which appears in setting us in operation, contributes very much to check the ardor of the Officers, who receive every day accounts, of the advancing state of the other, Regiments, & naturally enquire, why the same provision has not been made to give existance to the 5th. I am very far from wishing to raise a murmur, or to charge any degree of neglect upon my superior Officers, who, no doubt, must have reason on their side, but I cannot help offering to you, My dear General, my regrets, that more activity could not have prevail’d, in forwarding this Regiment as I can assure you, that if it becomes the object of neglect, the Government will, on any future emergency, find great difficulty in getting men to serve this country. All, I may say, of our Officers are, young men, who from patriotic views, have relinquished other pursuits, & have been selected from a large number of Candidates for the honor of serving their country in the field—Having no Commands, their situation, of course, appears less eligible in the eyes of the remaining youth, & being permitted to continue idle, their minds naturally recur to the objects of domestic arrangement, which they were content in the first instance to resign—These are considerations, which I am sure will not lose their weight in the eyes of the Inspector General, & which are very fully displayed to mine. I take therefore the liberty to urge the necessity of sending forward the Funds for the Recruiting of the Regiment, & at the same time the propriety of making the collateral arrangements for giving every degree of facility to that Service—
          I will not transgress any longer on your time, which I know, my dear General, to be very precious, the more so as it is ever devoted to the public service, but will conclude with a request, that you will be pleased to give to the 5th. Regt. that attention, which bestowed by you, will I am persuaded, very soon put it upon a footing with the most favor’d in the service—
          I remain my dear General, with every sentiment of respect & regard—Your Most Obt. Humble Sert.
          
            Henry M. Rutledge
            Major in 5 Regt. Infy.
          
          The Honble A: Hamilton Esqr. Inspectr. Genl. to the Army of the U States—
        